IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00296-CV

                           EX PARTE ERIC ROBERSON


                          From the 272nd District Court
                               Brazos County, Texas
                        Trial Court No. 09-0001170-CV-272


                           MEMORANDUM OPINION


       The State filed an appeal of an order by the trial court granting the expunction

request of Eric Roberson. At the same time the State filed its appeal, the State also filed

a motion for new trial with the trial court. On November 2, 2009, the trial court granted

the State’s motion for new trial. The State now requests that its appeal be dismissed.

       This appeal is dismissed. See TEX. R. APP. P. 42.1(b).



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed January 13, 2010
[CV06]